writ of habeas corpus filed in the district court in the first instance. 1 NRS

                    34.724(2)(b); NRS 34.738(1). Accordingly, we

                                 ORDER the petition DENIED.




                    Gibbons                                    Pickering

                    cc: Hon. Robert W. Lane, District Judge
                         Nye County District Attorney
                         Nicholas James Willing
                         Attorney General/Carson City
                         Nye County Clerk




                          1 We express no opinion as to whether petitioner could meet the
                    procedural requirements of NRS chapter 34.

SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    42).